Ed. E. McFaddin, Justice (Dissenting). The Bail-road Compaq is the innocent third party to the labor dispute between (a) Acme Brick Company and (b) its emplo3rees : yet the majority opinion is allowing the innocent third party to be injured by those engaged in the quarrel. It is conceded by all parties that since the decision of the United States Supreme Court in Giboney v. Empire Storage, & Ice Co.,1 an injunction should be granted against any picketing which causes a violation of the State law. I am strongly of the opinion that the pickets, in the case at bar, are violating § 73-1105, Ark. Stats., and therefore the injunction should be granted. The majority opinion in one paragraph brushes aside our said Statute. The paragraph begins: “Second, we have an 1868 statute making it a misdemeanor for any person to do any willful act whereby a railway engine is stopped or obstructed. Ark. Stats. 1947, § 73-1105. Construing this penal statute strictly, we think it inapplicable to the present case. The statute is manifestly aimed at physical obstructions or other conduct endangering lives or property; indeed, it gives the railroad treble damages for ensuing injuries to its property.” And the same paragraph in the majority opinion ends with the sentence: “We . . . think it rather far-fetched to suppose that by this law the General Assembly intended in 1868 to establish a policy making a picket line unlawful simply because sympathetic railway employees prefer not to cross it.” I think a more thorough consideration of § 73-1105, Ark. Stats., leads to a conclusion entirely different from that reached by the majority. Act 71 of the Arkansas Legislature of 1868 is entitled “An Act to Provide.for a General System of Railroad Incorporation. ’ ’ This was, and is, a comprehensive Act of 45 Sections covering such matters as the number of stockholders; meetings of stockholders; duty of railroad companies to construct lines; and also the general powers, liabilities and restrictions of railroad companies. Most of the Sections of this Act 71 are still the law in Arkansas, as found in § 73-301, qt seq., Ark. Stats.2 Section 37 of Act 71 of 1868 is now § 73-1105, Ark. Stats., and the germane portion reads: “If any person shall wilfully do, or cause to be done, any act or acts whatever, whereby any . . . engine . . . shall be stopped . . . the person or persons so offending shall be guilty of a misdemeanor. . . . ” It is definitely shown that the deliberate picketing-in the case at bar has caused the engine to be stopped: and such is the offense at which § 73-1105 is aimed, regardless of the date of the legislative enactment. Undoubtedly this § 37 of the Act of 1868 came to us from the English Statute (24th and 25th Victoria, Chapter 97, § 36, adopted by the English Parliament in 1861) which reads: “Whosoever, by any unlawful Act, or by any wilful Omission or Neglect, shall obstruct or cause to be obstructed any Engine or Carriage using any Railway . . . shall be guilty of a Misdemeanor . . . ” Here are two cases decided by the English Courts under the said Statute: (1) —In the case of Regina v. Hadfield, decided June 4, 1870 (Vol. 1, Crown Cases Reserved, P. 252), the facts were that the accused had changed some railway signals at a station. The change caused a train, which would have passed the station without stopping, to slacken speed and to come to almost a complete stop. It was held that the accused had obstructed a train within the meaning of the Statute. One of the Judges said “there was as much an obstruction as if a log of wood had been placed across the rails. ’ ’ (2) —In the case of The Queen v. Hardy, decided January 21, 1871 (V9I. 1, Crown Cases Reserved, P. 277), there was a prosecution under the same Statute. The accused, who was not an employee of the railroad company, stood on the right-of-way between two lines of rails; and as the train was approaching he held up his hands in the manner used by inspectors of the line when desirous of stopping’ a train. Such act by the accused caused the train to stop, just as the accused had planned. The Court held that the accused was guilty of obstructing a train within the meaning of the Statute. The similarity of our Statute and the English Statute makes the English cases full authority for the interpretation that I am giving to the Arkansas Statute. The English case said that holding up of hands — if designed to stop the train — constituted an obstruction. In the case at bar the strikers, by holding up the picket sign, caused the engine to stop. The English Courts held that any stopping of the train was a violation of the Statute. I submit the same rule should apply here, since our Statute is not a safety statute but is one to guarantee the continuous operation of trains. In this connection, it is also well to note the Federal Statute on obstructing the mail. It is U. S. C. A., Title 18, New Section 1701; and it reads: “ Whoever knowingly and wilfully obstructs or retards the passage of the mail shall be fined not more than one hundred dollars, or imprisoned not more than six months, or both. ’ ’ In United States v. Thomas, 55 Fed. 380, some boys placed an obstruction on the track of an electric railway, whereon the mails were being carried; by so doing, the boys delayed the mail. They were held guilty of the crime of obstructing the mail. A recent case involving the same Federal Statute is United States v. Anderson, 101 Fed. 2d 325 (certiorari denied by U. S. Supreme Court, 307 U. S. 625, 83 L. Ed. 1502-1509, 59 Sup. Ct. 822-826). In that case some coal miners in Illinois, in furtherance of their strike blasted the railroad tracks and thereby delayed the mail. The Federal Court held that the strikers had violated the Statute and they were given sentences.3  The majority cites Commonwealth v. Killian, 109 Mass. 345, 12 American Reports 714, wherein the Massachusetts Court decided a case in March 1872 under a statute in which the prohibited act affected the safety of the passengers.4 In the Massachusetts case the defendant, while a passenger on the train, pulled the signal cord which caused the engineer to stop the train. It was not shown whether the defendant did the act willfuhy and maliciously, or because he actually thought that the train should be stopped. The Massachusetts Court said that, regardless of his motive, the pulling of the bell cord was not within the purview of the Statute because the pulling of the bell cord merely caused the engineer to stop the train.5’ It is most important to notice that the Massachusetts Statute specifically says that the act must lie one that endangers the safety of the passengers. Our Statute is not designed as a safety measure but as a measure to guarantee the free and uninterrupted flow of transportation. , Likewise, in the case of Bullion v. State, 7 Tex. Ct. of Criminal Appeals Reports 462 (decided 1879), Texas had a statute 6 which, like the Massachusetts Statute, was designed to protect the safety of life. In that case the accused placed an obstruction on a track near Dallas; but the Texas Court reversed his conviction because it was not shown whether the track was a main track, or a switch track, nor at which speed cars were accustomed to move in passing the point of obstruction. In other words, there was no showing that the act endangered human life. As previously mentioned, our Statute '(§ 73-1105) is not designed as a safety statute, but as a Statute to guarantee the free and uninterrupted flow of commerce. So I think the Massachusetts and Texas cases are clearly distinguishable. The majority has not mentioned our case of Tomlin v. Williams, 214 Ark. 632, 217 S. W. 2d 832, in which was involved a picketing of the Williams Roofing Plant at Camden. The picket lines there were placed at a gate through which railroad cars moved. We allowed the picketing at the railroad gate “if this can be done without intruding upon appellees’ property and without trespassing upon the property of others.” I have examined the briefs in the above case and I find that § 73-1105, Ark. Stats., was not called to our attention. Furthermore, our opinion in Tomlin v. Williams was delivered nearly two months before the Supreme Court of the United States decided Giboney v. Empire Storage & Ice Co. So the case at bar is clearly distinguished from Tomlin v. Williams because (a) the Statute here involved was not then relied on; and (b) until Giboney v. Empire Storage & Ice Co. was decided by the Supreme Court of the United States, we still adhered to the old understanding that any kind of picketing could be done so long as there was no physical violence. To summarize: (1) —Our Statute — § 73-1105, Ark. Stats.' — makes it a misdemeanor for any one to willfully do any act whereby an engine shall be stopped. (2) This was and is a Statute to guarantee to the railroads the right to operate their engines. (3) In the case at bar the strikers, by picketing the railroad tracks, have violated this Statute. And (4) —Under Giboney v. Empire Storage & Ice Co. (supra) the strikers should be enjoined from interfering with the operation of the railroad engine. Labor has its right to strike and to peacefully picket, but it must not use that right so as to interfere with the fights which the law guarantees to others. In this case the law has guaranteed to the railroad company that its engines will not be stopped. The railroad company is not a party to this labor dispute; and the pickets should not be allowed to stop the railroad engines. For these reasons I respectfully dissent; and I am authorized to say'that Mr. Justice Holt joins in this dissent.   336 U. S. 490, 93 L. Ed. 834, 69 Sup. Ct. 834.    On Page 1121 of Volume 8 of Ai-ltansas Statutes, there is a table which shows what has happened to each Section of the said Act 71 of 1868.    The fact that this Federal Statute has been upheld by the United States Supreme Court in the instance of a labor dispute leads me to believe that our State Statute, on stopping an engine, would likewise be upheld.    The Massachusetts Act said: “or endangers the safety of persons conveyed in or upon” the train.    The Massachusetts Court discussed The Queen v. Hadfield (the case where the men altered the railway signals), but did not discuss the case of The Queen v. Hardy (which was the case where the man stood on the tracks and gave a signal by holding up his hands).    The Texas law said that the prohibited act must be one “whereby the life of any person might be endangered . . .”